Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Cian O’Brien during a telephone interview on July 6, 2022.
The application has been amended as follows:
	Add new claims 25-27 (the new claims are based on allowed claim 3):

25. (New) Anon-transitory computer-readable medium carrying one or more sequences of instructions, wherein execution of the one or more sequences of instructions by one or more processors causes the one or more processors to perform the steps of: 
receiving first data from a barometric pressure based altimeter of an unmanned aerial vehicle (UAV) that indicates an elevation of the UAV above a ground surface of a field;
receiving second data from a SONAR sensor of the UAV that indicates a distance from the UAV to a nearest object on the ground surface;
determining a height of the nearest object above the ground surface based on the first data and the second data; and
presenting on a display device output data that indicates the height of the nearest object,
wherein the SONAR sensor has a SONAR sensor range and the elevation above the ground surface is less than the SONAR sensor range;
wherein the determining the height of the nearest object is further based on ground level correction data that indicates a difference in an elevation of the ground surface at the nearest object from the elevation of the ground surface where the collecting of the first data is initiated;
wherein the UAV is configured to be operated above the ground surface of the field;
wherein the barometric pressure based altimeter of the UAV is configured to collect the first data; and
wherein the SONAR sensor of the UAV is configured to collect the second data.

26. (New) An apparatus comprising:
at least one processor; and
at least one memory including one or more sequences of instructions,
the at least one memory and the one or more sequences of instructions configured to, with the at least one processor, cause the apparatus to perform at least the following:
receive first data from a barometric pressure based altimeter of an unmanned aerial vehicle (UAV) that indicates an elevation of the UAV above a ground surface of a field;
receive second data from a SONAR sensor of the UAV that indicates a distance from the UAV to a nearest object on the ground surface;
determine a height of the nearest object above the ground surface based on the first data and the second data; and
present on a display device output data that indicates the height of the nearest object,
wherein the SONAR sensor has a SONAR sensor range and the elevation above the ground surface is less than the SONAR sensor range;
wherein the determination of the height of the nearest object is further based on ground level correction data that indicates a difference in an elevation of the ground surface at the nearest object from the elevation of the ground surface where collection of the first data is initiated;
wherein the UAV is configured to be operated above the ground surface of the field;
wherein the barometric pressure based altimeter of the UAV is configured to collect the first data; and
wherein the SONAR sensor of the UAV is configured to collect the second data. 

27. (New) A system comprising:
an unmanned aerial vehicle (UAV) comprising:
a barometric pressure based altimeter configured to measure first data 
that indicates an elevation of the UAV above a ground surface, and
a SONAR sensor configured to measure second data that indicates a 
distance from the UAV to a nearest object on the ground surface,
at least one processor; and
at least one memory including one or more sequences of instructions,
the at least one memory and the one or more sequences of instructions 
configured to, with the at least one processor, cause the system to perform at least the following:
receive the first data and the second data from the UAV;
determine a height of the nearest object above the ground surface 
based on the first data and the second data; and
present on a display device output data that indicates the height of 
the nearest object,
wherein the SONAR sensor has a SONAR sensor range and the
elevation above the ground surface is less than the SONAR sensor range;
wherein the determination of the height of the nearest object is further 
based on ground level correction data that indicates a difference in an elevation of the ground surface at the nearest object from the elevation of the ground surface where collection of the first data is initiated;
wherein the UAV is configured to be operated above the ground surface of the 
field;
wherein the barometric pressure based altimeter of the UAV is configured 
to collect the first data; and
wherein the SONAR sensor of the UAV is configured to collect the second data.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the
following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 3, 20-22, and 25-27 recite an abstract idea of
“determining a height of the nearest object above the ground surface …” (Mathematical Concept).
Under prong 2, step 2A, the claims recite a particular machine including an
unmanned aerial vehicle comprising a barometric pressure altimeter, a sonar sensor, wherein the SONAR sensor has a SONAR sensor range more than the elevation above the ground surface. Thus, the claim limitations are indicative of integration into a practical application (see 2019 PEG, slide 20). Accordingly, claims 1, 3, 20-22, and 25-27 and the respective dependent claims are patent eligible under 35 USC 101.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method and system comprising determining the height of the nearest object above the ground surface based on an elevation of the UAV above the ground surface, distance from the UAV to a nearest object on the ground surface, and a wind speed at the ground surface (claims 1, 20-22) or determining the height of the nearest object is further based on … a difference in an elevation of the ground surface at the nearest object from the elevation of the ground surface where the collecting of the first data is initiated (claims 3, 25-27) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 13, 2022